Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Jeremy Shane Lowe, Appellant                             Appeal from the 123rd District Court of
                                                         Panola County, Texas (Tr. Ct. No. 2019-C-
No. 06-20-00108-CR         v.                            129). Memorandum Opinion delivered by
                                                         Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                             Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the

judgment of the court below. Therefore, we modify the bill of costs by deleting the phrase “[i]f

total court costs, reimbursement fees, and fines are not paid within 30 days of the Judgment, an

additional Time Payment Fee of $15.00 will be assessed.” We modify the trial court’s judgment

to show that Lowe pled not guilty to the indictment. We also modify the judgment by deleting

the phrase “Two Years Incarceration TDCJ state jail; Probated (3) Three Years Adjudicated

Community Supervision” from the section of the judgment labeled “Terms of Plea Bargain.” As

modified, the judgment of the trial court is affirmed.

       We note that the appellant, Jeremy Shane Lowe, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                         RENDERED JULY 15, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk